Title: To Thomas Jefferson from William Lee, 26 November 1805
From: Lee, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Bordeaux Novr 26. 1805
                  
                  I had the honor to inform you under date of the twenty seventh of last month, that I had received for you from the overseer, of the Estate of Madam Larochfoucauld at Cahuzac, a hogshead of white wine. since than I have also received by the order of Mr Cathalan from Messrs. Jourdan & Sons of Tain, two Cases containing it is said one hundred bottles of white Hermitage wine. As this is not a favorable season to ship these wines I have concluded to keep them in my cellar, until the begining of February, when I shall forward them by the first safe Vessel, bound either to New York, Baltimore, or Norfolk.
                  I take the liberty to enclose two numbers, of a small work that is published in this City monthly, as they contain a list of the Wines, and fruit Trees, of this department. Should you wish any of these productions, I beg you will do me the favor to mention them, and I will take care to have them sent out in good order.
                  With the highest veneration I have the honor to remain your obliged & obdt. Servant.
                  
                     Wm Lee 
                     
                  
               